DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the non-transitory computer readable medium" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Hall et al. (U.S. 2018/0078191), herein Hall. Regarding claim 1, Hall discloses a medical toilet 500 comprising a. a base (lower area of toilet shown in Figure 5); b. a first 502 and a second 504 arm rest; c. a controller 210; d. a first, a second, and a third electrocardiogram lead 506/508/510/512, wherein the first, the second, and the third electrocardiogram lead are in electrical communication with the controller (see Figure 5 and  paragraph [0033]); and e. wherein the first electrocardiogram lead is in connection with the first arm rest and the second electrocardiogram lead is in connection with the second arm rest; and f. wherein the third electrocardiogram lead is disposed on a left lower quadrant of the medical toilet (see Figure 5, where everything shown is considered the medical toilet and sensor 512 is shown in the left lower quadrant).
Regarding claim 2, Hall discloses that the controller comprises a non-transitory computer readable medium, wherein the non-transitory computer readable medium comprises instructions for analyzing a signal collected by the first, the second, and the third electrocardiogram leads, as the only way a controller could perform the processing is with a computer readable medium present (see Claim 1).
Regarding claim 3, Hall discloses that the non-transitory computer readable medium comprises instructions for storing the signal collected by the first, the second, and the third electrocardiogram leads (see Claim 1).
Regarding claim 4, Hall discloses that the instructions comprise steps for determining a user's heart rate (see paragraphs [0023] and [0026]).
Regarding claim 5, Hall discloses that the instructions comprise steps for identifying an irregular cardiac rhythm (see paragraph [0025]). 
Regarding claim 11, Hall discloses a foot pad 405, the foot pad comprising the third electrocardiogram lead, wherein the third electrocardiogram lead is disposed on a left side of the footpad, and wherein the foot pad is disposed in front of the toilet bowl and communication with the controller (see Figure 5).
Regarding claim 12, Hall discloses a first and a second hand grip, wherein the first hand grip is in mechanical connection with the first arm rest (arm rest is the upright portion and hand grip is the horizontal portion of rest 502), and wherein the second hand grip is in mechanical connection with the second arm rest (arm rest is the upright portion and hand grip is the horizontal portion of 504), wherein the first electrocardiogram lead is in connection with the first hand grip, and wherein the second electrocardiogram lead is in connection with the second hand grip (see Figure 5).
Regarding claim 13, Hall discloses that the first electrocardiogram lead is disposed on a distal end of the first arm rest, and wherein the second electrocardiogram lead is disposed on a distal end of the second arm rest (see Figure 5).
Regarding claim 14, Hall discloses a first and a second finger slip, wherein the first electrocardiogram lead is in connection with the first finger slip (first finger slip is considered the horizontal portion of arm rest 502), and wherein the second electrocardiogram lead is in connection with the second finger slip (second finger slip is considered the horizontal portion of arm rest 504).
Regarding claim 15, Hall discloses that pulse and blood oxygen saturation are measured by the device (see paragraph [0023]) and, thus, the sensors shown in these embodiments would be pulse oximeter sensors.
Regarding claim 16, Hall discloses that the third electrocardiogram lead is disposed on a left side of the toilet base (see Figure 5 where the whole lower area shown, including pad 405, is considered the base).
Regarding claim 18, Hall discloses a medical toilet 500 comprising a. a base (lower area of toilet shown in Figure 5); b. a toilet lid (the “removable or hinged cover for the top” of the toilet); c. a toilet seat (any portion of the toilet that can be used for sitting); d. a controller 210; and e. a first, a second, and a third electrocardiogram lead 506/508/510/512/514/414/416, wherein the first, the second, and the third electrocardiogram lead are in electrical communication with the controller (see Figure 5 and paragraph [0033]); f. wherein the first and the second electrocardiogram leads are disposed on the toilet lid (see Figure 5 where leads 414 and 416 are on the toilet lid, which is considered the “removable or hinged cover for the top of” the toilet).
Regarding claim 19, Hall discloses that the third electrocardiogram lead 510/512 is disposed on the toilet seat (considered any portion of the toilet that can be used for sitting).
Regarding claim 20, Hall discloses that the controller can include instructions for storing the signal collected by the first, the second, and the third electrocardiogram leads (see Claim 1).
Allowable Subject Matter
Claims 6-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2998449 discloses a medical toilet (title; toilet 10, fig. 1) comprising a base (pot 12, fig. 1); a first and a second arm rest (fig. 1 shows right handle 18 and left handle 20); a controller (control unit 30, fig. 1 ); a first (electrocardiographic measurement electrode 32, fig.1 ), a second (electrocardiographic measurement electrode 34, fig.1 ), and a third electrocardiogram lead (electrode 24, fig. 1 ), wherein the first (electrocardiographic measurement electrode 32, fig.1 ), the second (electrocardiographic measurement electrode 34, fig.1 ), and the third electrocardiogram lead (electrode 24, fig. 1) are in electrical communication with the controller; and wherein the first electrocardiogram lead is in connection with the first arm rest (fig. 1 shows wherein the electrocardiographic measurement electrode 32 is in connection with the right handle 18) and the second electrocardiogram lead is in connection with the second arm rest (fig. 1 shows wherein the electrocardiographic measurement electrode 34 is in connection with the left handle 20), but fails to explicitly disclose wherein the third electrocardiogram lead is disposed on a left lower quadrant of the medical toilet. 
US 2018/0271340 discloses a medical toilet (title, abstract; fig. 1) comprising a base (toilet base 2, fig. 1 ); a first and a second arm rest (armrests 11, fig. 1 ); a controller (controller 3, fig. 2); a first (electrocardiographic lead 41 on the left armrest 11 ), a second (electrocardiographic lead 41 on the seat (left)), and a third electrocardiogram lead (electrocardiographic lead 41 on the seat (right)), wherein the first, the second, and the third electrocardiogram lead are in electrical communication with the controller (fig. 3 shows wherein the electrocardiographic leads 41 are in electrical communication with the controller 3); and wherein the first electrocardiogram lead is in connection with the first arm rest (fig. 1 shows wherein the first electrocardiographic lead 41 is in connection with the first armrest 11 (left)), but fails to explicitly disclose the second electrocardiogram lead is in connection with the second arm rest; and wherein the third electrocardiogram lead is disposed on a left lower quadrant of the medical toilet.
CN 104323770 discloses a medical toilet ("The invention discloses a pedestal pan type quick physical examination device", para. [003] of machine translation document) comprising a base (fig. 1 shows toilet body 1 having a base); a first and a second arm rest ("armrest into two, right and left armrests", para. [053] of machine translation document; fig. 1); a controller (control unit 16, fig. 5); a first, a second, and a third electrocardiogram lead (fig. 1 shows test electrodes 7, 8, and 5), and wherein the first electrocardiogram lead is in connection with the first arm rest (fig. 1 shows wherein electrode 7 is in connection with the first arm rest) and the second electrocardiogram lead is in connection with the second arm rest (fig. 1 shows wherein electrode 8 is in connection with the second arm rest), but fails to explicitly disclose wherein the first, the second, and the third electrocardiogram lead are in electrical communication with the controller, and wherein the third electrocardiogram lead is disposed on a left lower quadrant of the medical toilet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792